Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James E. Reid appeals the district court’s orders dismissing his appeals from the bankruptcy court and denying his motions for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Reid v. Knarf Investments, Nos. 1:06-cv-02582BEL; BK-01-50422 (D. Md. Apr. 5, 2007; Apr. 17, 2007; Apr. 30, 2007; May 18, 2007).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Reid has filed a motion to incorporate a decision of the bankruptcy court that was entered after he noted this appeal. We deny the motion but have forwarded it the district court to be docketed as a notice of appeal of the September 28, 2007, order pursuant to Fed. R.App. P. 4(d).